DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first action on the merits of the application. Claims 1-20 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-16 in the reply filed on February 26, 2021 is acknowledged. Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-16 are examined herein. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2018 and July 20, 2020 were considered by the Examiner.


Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2016/0167802, hereinafter “Lo”).
In regard to claim 1, Lo discloses a fuel deoxygenation unit for a gas turbine engine of aircraft and an operation of the fuel deoxygenation unit (Fig. 1; paragraphs [0001]; [0017]). 
Lo discloses the fuel deoxygenation unit comprises (numerals from Fig. 1):
(i) A contactor (104, Fig. 1) (paragraph [0025]);
(ii) A fuel gas separator (106, Fig. 1) that is a centrifuge-separator pump (paragraph [0028]); and 
(iii) A stripping gas flowpath from the outlet of the fuel gas separator (106, Fig. 1) to the inlet of the contactor (104, Fig. 1) that deliver inert gas via a gas pump (118, Fig. 1), an inert gas source (112, Fig. 1), and an inert gas supply control valve (124, Fig. 1). 
Lo discloses the systems and a methods described herein remove dissolved and entrained air from fuel. Oxygen removal enables additional heat to be input to the fuel before deposits start to form, which improves aircraft specific fuel consumption (SFC), potentially by 0.5 to 2% (paragraph [0032]). Lo discloses the operation of the fuel deoxygenation unit (100, Fig. 1), especially controlling the inert gas flow in the stripping gas flowpath as:

(2) The number and placement of the system valves may vary, but in the depicted embodiment the system (100, Fig. 1) includes the previously mentioned bleed air inlet valve (114, Fig. 1), the overboard control valve (116, Fig. 1), an inert gas supply control valve (124, Fig. 1), and a gas pump fuel discharge control valve (126, Fig. 1) (paragraph [0031]).  
Lo discloses the inert gas may be supplied to the contactor (104, Fig. 1) via the inert gas supply control valve (124, Fig. 1) (paragraph [0020]), wherein the inert gas supply control valve (124, Fig. 1) is controlled by the control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system (paragraph [0031]).   
Though Lo does not explicitly disclose the receiving data indicative of a parameter of a stripping gas flow through the stripping gas flowpath and subsequent determining an operability condition of the fuel oxygen reduction unit, the teachings of Lo set forth above (paragraphs [0020]; [0031]) in conjunction with the overall operation of the fuel deoxygenation unit (100, Fig. 1) renders the limitation of receiving data indicative of a parameter of a stripping gas flow through the stripping gas flowpath and determining an operability condition of the fuel oxygen reduction unit based on the data received indicative of the parameter of the stripping gas flow or of the component in flow communication with the stripping gas flow prima facie obvious. 

In regard to claims 2 and 3, Lo discloses the systems and methods described herein remove dissolved and entrained air from fuel. Oxygen removal enables additional heat to be Lo discloses a contactor functions to intensify the mass-transfer of dissolved oxygen to the inert gas by maximizing the contact surface between the fuel and inert gas, and to providing further mixing of the fuel and inert gas to thereby facilitate efficient mass transfer. A separator functions to separate the deoxygenated fuel and the inert gas/oxygen purge gas that is generated (paragraph [0020]). In light of teachings from Lo, since the goal of the operating the fuel deoxygenation unit (100, Fig. 1) by contacting the inert gas with the fuel thereby transferring oxygen from the fuel to the inert gas (paragraph [0020]), the limitation of receiving data indicative of an oxygen level of the stripping gas flow through the stripping gas flowpath using an oxygen sensor or an oxygen content analyzer is considered obvious. 

In regard to claims 4 and 5, Lo discloses the inert gas storage (112, Fig. 1) may be variously configured and implemented. The inert gas source 112 may be a stand-alone source of inert gas (paragraph [0017]).  Lo discloses the inert gas may be supplied to the contactor (104, Fig. 1) via the inert gas supply control valve (124, Fig. 1) (paragraph [0020]), wherein the inert gas supply control valve (124, Fig. 1) is controlled by the control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system (paragraph [0031]). The teachings of Lo renders the limitation of receiving data indicative of a makeup gas flow to the stripping gas flowpath or sensing an amount of makeup gas provided to the stripping gas flowpath with a makeup gas sensor as recited obvious. 

In regard to claim 6, Lo discloses the fuel deoxygenation unit (100, Fig. 1) may also include a control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system (paragraph [0031]). The number and placement of the system valves may vary, but in the depicted embodiment the system (100, Fig. 1) includes the previously mentioned bleed air inlet valve (114, Fig. 1), the overboard control valve (116, Fig. 1), an inert gas supply control valve (124, Fig. 1), and a gas pump fuel discharge control valve (126, Fig. 1) (paragraph [0031]).  Since the various system valves control the amount and flow of inert gas, the limitation of receiving data indicative of a flow rate of the stripping gas flow through the stripping gas flowpath is considered obvious.

In regard to claim 7, Lo discloses the fuel oxygen conversion unit (100, Fig. 1) further defines a bypass gas flowpath that deliver the inert gas via references 124 [Wingdings font/0xE0] 102 [Wingdings font/0xE0] 115 [Wingdings font/0xE0] 117 [Wingdings font/0xE0] 104 in Fig. 1 that is in fluid communication with the circulation gas flowpath at a first location (location at 124, Fig. 1) positioned upstream of the contactor (104, Fig. 1) and a second location (location at 126, Fig. 1) positioned downstream of the fuel gas separator (106, Fig. 1), wherein the circulation gas flowpath comprises an inert gas path from the fuel gas separator (106, Fig. 1) to the contactor (104, Fig. 1) via a gas pump (118, Fig. 1), an inert gas source (112, Fig. 1) and an inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve).  Since the inert gas flows through the first location (location at 124, Fig. 1) and the second location (location at 126, Fig. 1), one skilled in the art would have reasonably expected that the operation of the fuel deoxygenation unit (100, Fig. 1) comprises receiving a first set of data .

Claims 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 7 above, and further in view of Johnson et al. (US 9,687,773 B2, hereinafter “Johnson”).
In regard to claim 8, Lo does not explicitly disclose catalyst positioned in the circulation gas flowpath and the first/second location is positioned upstream/downstream of the catalyst.
Johnson discloses an aircraft fuel deoxygenation and tank inerting system includes an inert gas source, a fuel deoxygenation system, and an air/fuel heat exchanger (Abstract). Johnson discloses in an embodiment (depicted in FIG. 6) the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen. In the depicted embodiment, a catalyst can be used to promote this reaction at relatively low temperature (col. 4, lines 20-24).
It is noted that both the Lo and Johnson references direct aircraft fuel deoxygenation system comprising a fuel gas separator.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify fuel deoxygenation unit of Lo to provide the catalyst positioned in the circulation gas flowpath as taught by Johnson, this is because Johnson discloses in an embodiment (depicted in FIG. 6) that the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby Johnson, col. 4, lines 20-24).  The teachings of Lo and Johnson directs the catalyst is combined with the inert gas source and since the first location (124, Fig. 1) and the second location (126, Fig. 1) form circulatory flow path along via the inert gas source (112, Fig. 1), it is the examiner’s assessment that the limitation of “the first location is upstream of the catalyst and the second location is downstream of the catalyst” is considered obvious. 

In regard to claim 9, Lo discloses the fuel deoxygenation unit (100, Fig. 1) may also include a control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system (paragraph [0031]). The number and placement of the system valves may vary, but in the depicted embodiment the system (100, Fig. 1) includes the previously mentioned bleed air inlet valve (114, Fig. 1), the overboard control valve (116, Fig. 1), an inert gas supply control valve (124, Fig. 1), and a gas pump fuel discharge control valve (126, Fig. 1) (paragraph [0031]).  Since the various system valves control the amount and flow of inert gas, the limitation of receiving data indicative of a flow rate of the stripping gas flow through the stripping gas flowpath is considered obvious. In addition, since the flow rate of the stripping gas flow is directly proportional to the temperature of the stripping gas flow, the temperature as a monitoring parameter for controlling the flow rate of the stripping gas flow is considered obvious. 

In regard to claim 10, Lo discloses a gas boost pump (102, Fig. 1).  It is noted that the gas boost pump (102, Fig. 1), the first location (location at 124, Fig. 1) and the second location 

In regard to claim 11, Lo discloses the fuel deoxygenation unit (100, Fig. 1) may also include a control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system (paragraph [0031]). The number and placement of the system valves may vary, but in the depicted embodiment the system (100, Fig. 1) includes the previously mentioned bleed air inlet valve (114, Fig. 1), the overboard control valve (116, Fig. 1), an inert gas supply control valve (124, Fig. 1), and a gas pump fuel discharge control valve (126, Fig. 1) (paragraph [0031]).  Since the various system valves control the amount and flow of inert gas, the limitation of receiving data indicative of a flow rate of the stripping gas flow through the stripping gas flowpath is considered obvious. In addition, since the flow rate of the stripping gas flow is directly proportional to the temperature of the stripping gas flow, the temperature as a monitoring parameter for controlling the flow rate of the stripping gas flow is considered obvious. 

In regard to claims 15 and 16, Lo discloses the fuel deoxygenation unit is in the context of a gas turbine engine of aircraft (paragraphs [0001]; [0017]).  Lo discloses the deoxygenated fuel that is discharged from the fuel gas separator (106, Fig. 1) is supplied to a gas turbine engine supply system for use in a non-illustrated gas turbine engine (paragraph [0028]). Therefore, it is Lo discloses gas turbine engine for an aircraft comprising the fuel deoxygenation unit (100, Fig. 1). 
Lo discloses the systems and a methods described herein remove dissolved and entrained air from fuel. Oxygen removal enables additional heat to be input to the fuel before deposits start to form, which improves aircraft specific fuel consumption (SFC), potentially by 0.5 to 2% (paragraph [0032]). Consequently, in light of teachings from Lo, since the goal of the operating the fuel deoxygenation unit (100, Fig. 1) is to remove oxygen from fuel, one skilled in the art would have reasonably expected that determining the operability condition of the fuel oxygen reduction unit comprises determining an oxygen level of a deoxygenated fuel flow from the fuel oxygen reduction unit, or controlling operation of the vehicle or the gas turbine engine based on the determined operability condition of the fuel oxygen reduction unit is considered obvious. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 1 above, and further in view of Johnson et al. (US 9,687,773 B2, hereinafter “Johnson”).
In regard to claim 12, Lo discloses a stripping gas flowpath from the outlet of the fuel gas separator (106, Fig. 1) to the inlet of the contactor (104, Fig. 1) that deliver inert gas via a gas pump (118, Fig. 1), an inert gas source (112, Fig. 1), and an inert gas supply control valve (124, Fig. 1). 
Lo does not explicitly disclose catalyst positioned in the circulation gas flowpath.
Johnson discloses an aircraft fuel deoxygenation and tank inerting system includes an inert gas source, a fuel deoxygenation system, and an air/fuel heat exchanger (Abstract). Johnson discloses in an embodiment (depicted in FIG. 6) the inert gas source 116 is 
It is noted that both the Lo and Johnson references direct aircraft fuel deoxygenation system comprising a fuel gas separator.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify fuel deoxygenation unit of Lo to provide the catalyst positioned in the circulation gas flowpath as taught by Johnson, this is because Johnson discloses in an embodiment (depicted in FIG. 6) that the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen, and a catalyst can be used to promote this reaction at relatively low temperature (Johnson, col. 4, lines 20-24).  
The teachings of Lo and Johnson directs the operation of the fuel deoxygenation unit (100, Fig. 1) discloses:
mixing within the contactor (104, Fig. 1) a received flow of liquid fuel with the flow of stripping gas through the circulation gas flowpath (i.e., two inflows to the separator) to generate a fuel/gas mixture (i.e., an outflow from the separator);
separating within the fuel gas separator (106, Fig. 1) the fuel/gas mixture back into the flow of stripping gas (i.e., a gas flow delivered to the gas pump) and the flow of liquid fuel (i.e., fuel sent to the gas turbine engine fuel supply system) and providing the separated flow of the stripping gas to the circulation gas flowpath; and
reducing with the catalyst an oxygen content of the stripping gas flow through the stripping gas flowpath as recited. 

In regard to claims 13 and 14, since Lo, in view of Johnson, discloses the same operation of a fuel deoxygenation unit as that recited in claim 12, it is asserted, absent evidence to the contrary, that one would reasonably expect that the operation as taught by Lo, in view of Johnson, to function the same as the operation recited in claim 12.  Specifically, it is asserted that one would reasonably expect the operation of Lo, in view of Johnson, would results in generating a byproduct as a result of catalyst activity with oxygen.
Lo discloses the systems and a methods described herein remove dissolved and entrained air from fuel. Oxygen removal enables additional heat to be input to the fuel before deposits start to form, which improves aircraft specific fuel consumption (SFC), potentially by 0.5 to 2% (paragraph [0032]). Johnson discloses in an embodiment (depicted in FIG. 6) that the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen, and a catalyst can be used to promote this reaction at relatively low temperature (Johnson, col. 4, lines 20-24).  Consequently, in light of teachings from Lo, in view of Johnson, since the goal of the operating the fuel deoxygenation unit (100, Fig. 1) is to remove oxygen from fuel and the goal of the installing the catalyst is to deplete oxygen in the inert gas, one skilled in the art would have reasonably expected that the method of receiving data indicative of the byproduct which is resulted from the catalyst activity, or the degree of catalyst deactivation (i.e., a health parameter) is considered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772